Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.
                                                                                        2/2/17
               DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BS-1165

IN RE: PATRICK J. CHRISTMAS, SR.,
                           Respondent.                       Board Docket No. 16-PD-040
Bar Registration No. 85985                                   BDN: 292-14, et al.

BEFORE: Easterly and McLeese, Associate Judges, and Steadman, Senior Judge.

                                          ORDER
                                   (FILED - February 2, 2017)

        Upon consideration of the petition of the Board on Professional Responsibility (the
“Board”) pursuant to D.C. Bar R. XI, § 13 ( c), to suspend respondent indefinitely based on
disability, and the Board’s motion to file under seal, and it appearing that neither respondent nor
Disciplinary Counsel has interposed any objection thereto, it is hereby

       ORDERED that the Board’s motion to file under seal is granted; and it is

        FURTHER ORDERED that respondent is indefinitely suspended from the practice of law
in the District of Columbia, effective immediately, and any pending matters be held in abeyance
pursuant to D.C. Bar R. XI, § 13 (e) until further order of the court pursuant to D.C. Bar R. XI, §
13 ( c). Respondent’s reinstatement to the District of Columbia Bar shall be in accordance with
the provisions of D.C. Bar R. XI, § 13 (g); and it is

       FURTHER ORDERED that respondent’s attention is drawn to the requirements of D.C.
Bar R. XI, §§ 14 and 16, relating to suspended attorneys; and it is

       FURTHER ORDERED that respondent shall file an affidavit in compliance with D.C.
Bar R. XI, § 14 (g) with the court and the Board and shall serve a copy of the affidavit on
Disciplinary Counsel.

                                              PER CURIAM.